                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DNISION
                                   5:l9-CR-331-3BO

UNITED STATES OF AMERICA                             )
                                                     )
               V.                                    )         SCHEDULING ORDER
                                                     )
Matthew Scott McCloud,                               )
                   Defendant.                        )

       The attorneys are ORDERED to conduct a pre:-trial conference on or before February 28,

2020. Local Criminal Rule 16.1.

       All pre-trial motions, including motions to compel discovery, motions to suppress, and
                                             '   -
motions under Rules 7, 8, 12, 13, 14, 16, and 41, Fed. R. Crim. P., shall be filed no later than

March 13, 2020. Responses to motions shall be filed within fourteen (14) days after the

service of such motions. The proposed arraignment and trial date for this matter is set for the

April 2020 term of court before Di_strict Judge Terrence W. Boyle.

       Untimely motions and motions filed in disregard_ of Local Criminal Rules 12.2 and 16. l _

may be summarily denied. Motion hearings, as necessary, shall be conducted by a district or        ;

magistrate judge in advance oftrial.

       SO ORDERED, this the _I_I_ day of February, 2020.




                                                     Robert B. Jones, Jr.
                                                     United States Magistrate Judge
